658 F.3d 888 (2011)
CINTAS CORPORATION, Plan Administrator for the Cintas Partners' Plan, Plaintiff-Appellee,
v.
Robert J. ABEL; David J. Abrahamsen; Nicholas Ackerman; Randall Adams; Jack Addison; Donald Adkins; Joseph W. Adolph; Bradley Agler; Jason Agostini; Vince Agozzino, Defendants-Appellants.
No. 07-16318.
United States Court of Appeals, Ninth Circuit.
August 25, 2011.
Mark Coleman Dosker, Squire, Sanders & Dempsey L.L.P., San Francisco, CA, for Plaintiff-Appellee.
*889 Lawrence Allen Abelson, Esquire, Epport, Richman & Robbins, LLP, Albert H. Meyerhoff, Jr., Esquire, Coughlin Stoia Geller Rudman & Robbins, LLP Los Angeles, CA, Nancy Juda, Esquire, Coughlin Stoia Geller Rudman & Robbins, LLP, Washington, DC, Michael Rubin, Altshuler Berzon LLP, San Francisco, CA, Theresa Mary Traber, Esquire, Traber & Voorhees, Pasadena, CA, for Defendants-Appellants.
Before: D.W. NELSON, REINHARDT, and BEA, Circuit Judges.

ORDER
The parties' joint request that the above-captioned appellate proceedings be dismissed as moot is GRANTED.
This case is hereby DISMISSED. All parties shall bear their own attorneys fees and costs on appeal.
A certified copy of this order sent to the district court shall act as and for the mandate of this court.